ORDER

PER CURIAM
James Kenner appeals the trial court’s judgment in favor of the City of Wellston for amounts paid by the City to Kenner under an employment agreement that was never approved by the City council.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).